Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 1 of 21




          EXHIBIT B
       Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 2 of 21

                                                                                                                       USOO6678241B1

(12) United States Patent                                                                     (10) Patent No.:                         US 6,678,241 B1
       Gai et al.                                                                                 45) Date of Patent:                             Jan. 13,9 2004


(54) FAST CONVERGENCE WITH TOPOLOGY                                                                5,577,033. A            11/1996 Chang et al. ............... 370/402
        SWITCHING                                                                                  5,581,552 A             12/1996 Civanlar et al. ............ 370/396

(75) Inventors: Silvano Gai, Vigliano d'Asti (IT);                                                            (List continued on next page.)
                       Keith McCloghrie, San Jose, CA (US);                                                       OTHER PUBLICATIONS
                       Merwyn B. Andrade, San Jose, CA
                       (US)                                                                U.S. patent application Ser. No. 09/208,175, Mahajan et al.
                                                                                           IBM Technical Disclosure Bulletin, V37, #10, Oct. 1994,
(73) Assignee: Cisc Technology, Inc., San Jose, CA                                         “Addressing Source Routing in an ATM Emulated LAN”,
               (US)                                                                        pp. 75–80.
(*) Notice: Subject to any disclaimer, the term of this                                    IBM Technical Disclosure Bulletin, V39, #8, Aug. 1996,
               patent is extended or adjusted under 35                                     “Method for Improving Network Availability with Redun
               U.S.C. 154(b) by 0 days.                                                    dant Network Servers", pp. 195-196.
                                                                                           D. Delaney and M. Seaman, Single or Multiple Filtering
(21) Appl. No.: 09/452,344                                                                 Databases, May 8, 1997.
(22) Filed:     Nov.30, 1999                                                                            (List continued on next page.)
(51) Int. Cl. ................................................ G01R 31/08                  Primary Examiner Douglas Olms
                                                                                           Assistant Examiner Brian Nguyen
(52) U.S. Cl. ........................................ 370/216; 370/244                    (74) Attorney, Agent, or Firm-Cesari and McKenna, LLP,
                                                                                           Michael R. Rei
(58) Field of Search ................................. 370/216, 217,                          Cac R. KCC
                       370/218, 219, 220, 221, 225, 254, 255,                              (57)                   ABSTRACT
                   256, 400, 401, 408, 244, 242, 252, 395.53;                                                        - 0
                                      709/220, 221, 252, 241                               A System for rapidly Switching at least one virtual local area
                                                                                           network (VLAN) from a first loop-free topology to a second
(56)                     References Cited                                                  loop-free topology in response to a failure within the first
                   U.S. PATENT DOCUMENTS                                                   loop-free topology. Each VLAN has one “logical” VLAN
                                                                                           which represents the network entities organized into the
       4,811,337 A         3/1989 Hart ........................... 370/256                 VLAN and a set of “physical” VLANs each having its own
       4,922,486   A      5/1990    Lidinsky et al... ... 370/427                          VLAN designation. For each physical VLAN, a different
       5,018,137   A      5/1991    Backes et al. ....        ... 370/401                  loop-free topology is defined, although only one physical
       5,115,433   A      5/1992    Baran et al. ...... ... 370/400                        VLAN is “active” at any given time. Messages associated
       5,138,615   A      8/1992    Lamport et al. ............ 370/400
       5,150,360   A      9/1992    Perlman et al. ............. 3700                      with the logical VLAN are tagged with the designation of
       5,233,604   A      8/1993    Ahmadi et al. ... ... 370/238                          the currently active physical VLAN, and forwarded along its
       5,265,092   A     11/1993    Soloway et al. .. ... 370/238                          loop-free topology. Upon detecting a failure in the loop-free
       5,280,480   A      1/1994    Pitt et al. .......... ... 370/256                     topology, the logical VLAN is rapidly switched to the
       5,329,527   A      7/1994    Ujihashi et al. .. ... 370/397                         loop-free topology defined by a Second, back-up physical
       5,357,508   A     10/1994    Le Boudec et al.......... 370/397                      VLAN. Following the Switch messages associated with the
       5,394.402   A      2/1995    Ross ................ ... 370/402                      logical VLAN are tagged with the designation of this
       5,420,862   A      5/1995    Perlman .......          ... 370/401                   back-up VLAN and are forwarded along its loop-free topol
       5,444,702 A         8/1995 Burnett et al. .                  ... 370/254            Ogy.
       5,490,139 A         2/1996 Baker et al. ...                  ... 370/312
       5,491,690 A         2/1996 Alfonsi et al. .                  ... 370/404
       5,570,359 A       10/1996 Nguyen ...................... 370/401                                        18 Claims, 7 Drawing Sheets




                                        248

                                              202             230     210    212
                                        258 (RED)             258
                                                                     (BLUE) (RED)   -who
                                              (as 8 s
                                               258            256 208 214                         28    222
                                                                 (GREEN) (BLUE)              (YELLOW) (RED)
                                                                                                                           (GREEN)
                                              204 (BLUE)   206 (YELLOW)              216 (GREEN)              224 (BLUE)
 Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 3 of 21


                                                     US 6,678,241 B1
                                                               Page 2


            U.S. PATENT DOCUMENTS                                                   OTHER PUBLICATIONS
5,590,118   A    12/1996   Nederlof..................... 370/218    S. Horowitz, Dual-Layer Spanning Tree, (A Spanning Tree
5,600,638   A     2/1997   Bertin et al. ...          ... 370/351   Proposal for IEEE 802.IQ), May 14, 1997.
5,600,644   A     2/1997   Chang et al. ..            ... 370/404   Lucent Technologies Inc.’s Initial Disclosure of Prior Art
5,606.669   A     2/1997   Bertin et al. ...          ... 709/223
5,636.216   A     6/1997   Fox et al. ......          ... 370/402   Under civil Local Rule 16–7, U.S. District Court for the
5,636,217 A       6/1997 Moelard ..................... sos          Northern District of California, C.A. No. C98-20836JW
5,649,108 A       7/1997 Spiegel ....................... 700,241    (PVT) ENE, Nov. 18, 1998.
5,687,167   A    11/1997   Bertin et al. ...        ... 318/767     M. Seaman, High Availability Spanning Tree, Rev. 1.1, Oct.
5,699,347   A    12/1997   Callon ..........       ... 370/238      26, 1998.
5,732,072   A     3/1998   Thamer et al. ............. 370/255      J. Hart, Extending the IEEE 802.1 MAC Bridge Standard to
5,740,171   A     4/1998   Mazzola et al. ............ 370/392      Remote Bridges, IEEE Network, Jan. 1998, vol. 2, No. 1, pp.
5,742,604 A       4/1998 Edsall et al. ................ 370/401     10-15
5,761,435 A       6/1998 Fukuda et al. .            ... 709/238
5,764,636 A       6/1998 Edsall ..........         ... 370/401      B. Yener, et al., Fault-Tolerant Convergence Routing, Copy
5,790.808 A       8/1998 Seaman .....              ... 709/223      right 1994 IEEE.
5,805,593 A       9/1998 Busche ......             ... 370/396      R. Perlman, Interconnections. Bridges and Routers, Copy
5,838,660 A      11/1998 Croslin .........         ... 370/216      right 1992 by Addison-Wesley Publishing Company, Inc.,
5.838,663 A      11/1998 Elwalid et al. ............. 370/233       pp. 54-64.
5,854,899 A   12/1998 Callon et al. .....           ... 709/238     IEEE P802. 1d Draft Standard for Local Area Networks
5,878.232 A * 3/1999 Marimuthu ...                 ... 709/249
6,032,194 A       2/2000 Gai et al. ......          ... 709/239     MAC (Media Access Control) Bridges: Technical and Edi
6,188,694 B1 * 2/2001 Fine et al. .                 ... 370/402     torial Corrections, Copyright 1997 IEEE, pp. 1-10, 85-122
6,202,114 B1 3/2001 Dutt et al. .....                   710,311     and 151-158.
6.219,739 B1 4/2001 Dutt et al. .                   ... 710/311     Configuring VTP VLANs, VLAN Trunks and VMPS, Cisco
6,356,551 B1 * 3/2002 Egbert ..........        ... 370/389          Systems Inc., Published Jun. 9, 1998,
6,373,826 B1 * 4/2002 Russell et al. ....       ... 370/256
6,560.236 B1 * 5/2003 Varghese et al. ............ 370/401          * cited by examiner
  Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 4 of 21


U.S. Patent         Jan. 13, 2004   Sheet 1 of 7           US 6,678,241 B1




                                                               100
                         102                       104       Z
        -N-
        MACDA MACSA VLAN ID                         DATA
              106         108       110


                           FIG. 1 (PRIOR ART)
  Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 5 of 21


U.S. Patent                                            US 6,678,241 B1




       Ya




    ()
Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 6 of 21
  Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 7 of 21


U.S. Patent       Jan. 13, 2004        Sheet 4 of 7        US 6,678,241 B1




              DEFINE PLURALITY OF "LOGICAL"VIRTUAL LOCAL
              AREANETWORKS (VLANs) WITHIN NETWORKAND               402
            ASSIGN VLAN MEMBERSHIPSTONETWORKENTITIES


         FOREACH LOGICAL VLAN, DEFINEA CORRESPONDING SET           404
                    OFASSOCATED PHYSICAL VLANs


                   ESTABLISHA LOOP-FREE TOPOLOGY                   406
                       FOREACH PHYSICAL VLAN


                  FOREACH LOGICAL VLAN, DESIGNATE                  408
        A SELECTED PHYSICAL VLAN AS THE ACTIVE PHYSICAL VLAN


         FOREACH LOGICAL VLAN, ASSOCIATE ALL ACCESSPORTS
            COUPLED TO MEMBERS OF THE LOGICAL VLAN WITH            410
        THE VLAN DESIGNATION OF THE DESIGNATED PHYSICAL VLAN


              IN RESPONSE TO THE DETECTION OF A FAILURE,           412
        ALERT TOPOLOGY SWITCHENGINE OF AFFECTEDLINKIPORT


                IDENTIFY ALL LOGICAL VLANs UTILIZING
       THEAFFECTEDLINKIPORTAND THEIRACTIVE PHYSICAL VLANS

                                  TO FIG. 4B

                              FIG. 4A
  Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 8 of 21


U.S. Patent         Jan. 13, 2004      Sheet 5 of 7         US 6,678,241 B1




                              FROM FIG. 4A


                  TRANSiTION ACTIVE PHYSICAL VLAN(S)              416
              FOR AFFECTEDLINKIPORT TO UNUSABLE STATE


         FOREACH LOGICAL VLAN WHOSE ACTIVE PHYSICAL VLAN
          WASTRANSiTIONED TO THE UNUSABLE STATE DUE TO            418
       THE LINKIDEVICE FAILURE, IDENTIFY ABACK-UP PHYSICAL VLAN

              TRANSiTION IDENTIFIED BACK-UP PHYSICAL VLAN         420
                    FROMSTAND-BY TO ACTIVE STATE


         FOREACH LOGICAL VLAN WHOSE ACTIVE PHYSICAL VLAN
           WASTRANSiTIONED TO THE UNUSABLE STATEDUE
       TO THE LINKIDEVICE FAILURE, SWITCH THE VLAN ASSOCIATION L-422
                 OF ALL CORRESPONDING ACCESSPORTS
                FROM THE NOW UNUSABLE PHYSICAL VLAN
                TO THE NEWLY ACTIVATED PHYSICAL VLAN


                       GENERATE ANDTRANSMIT                       424
                 ONE OR MORE NOTIFICATION MESSAGES


             TAG SUBSEQUENT MESSAGES CORRESPONDING                426
        TOLOGICAL VLAN WITH IDENTIFIED BACK-UP PHYSICAL VLAN



                                    FIG. 4B
  Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 9 of 21


U.S. Patent             Jan. 13, 2004             Sheet 6 of 7             US 6,678,241 B1



                                  500                                               508

                                  504             EVENT             DESCRIPTION

                                                  E1       CONVERGENCESTABLE
                                                           TOPOLOGY
                                                           SELECTIONAS DESIGNATED
                                                           PHYSICAL VLAN
                                                           LINKIDEVICE FAILURE
        502                           506                  DETECTED
                                                           NETWORKPARTITION
                FIG. 5A
                                                                 FIG. 5B
                  512                       514                    516
                                            }                                      510
                                                                                  1
             LOGICAL VLAN     PHYSICAL VLAN                      STATE

         1   (RED)
                              EGA
                              1    VIOLET)
                                   PURPLE)
                                                        NUSABLE
                                                        CTIVE -> UNUSABLE         518

                              1
                              113
                               11 (PURPLE)
                                2 (ORANGE)
                                   MAGENTA)
                                   ORANGE)
                                                        TAND-BY
                                                        TAND-BY-> ACTIVE          520

         2 (BLUE)
                              ::  (BROWN)
                                  (ROSE)
                              1 6 (GRAY)
                                                       Egy
                                                        CTIVE
                                                        TAND-BY
                                                       STAND-BY

         3(YELLOW)                    CYAN)             TAND-BY

                                  |   CRIMSON)
                                      SILVER)
                                      SEAGREEN)
                                                        NUSABLE
                                                        TAND-BY
                                                        CTIVE

        4 (GREEN)
                             ;EOSE
                               (TURQUOISE)
                               (WHITE)
                              23
                               (OLIVE)
                                                       STAND-BY
                                                        CTIVE
                                                        TAND-BY

                                            FIG. 5C
  Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 10 of 21


U.S. Patent        Jan. 13, 2004   Sheet 7 of 7        US 6,678,241 B1




           009


                   709




                   Z09
     Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 11 of 21


                                                     US 6,678,241 B1
                              1                                                                    2
     FAST CONVERGENCE WITH TOPOLOGY                                    Spanning Tree Algorithm
                SWITCHING                                                To avoid the formation of loops, most bridges and
                                                                       Switches execute a Spanning tree algorithm which allows
           CROSS-REFERENCE TO RELATED                                  them to calculate an active network topology that is loop
                  APPLICATIONS                                         free (i.e., a tree) and yet connects every pair of LANs within
  This application is related to the following co-pending              the network (i.e., the tree is spanning). The Institute of
U.S. Patent Applications: U.S. patent application Ser. No.             Electrical and Electronics Engineers (IEEE) has promul
08/998,412 entitled, METHOD AND APPARATUS FOR                          gated a standard (the 802.1D standard) that defines a Span
RAPIDLY RECONFIGURING COMPUTER NETWORKS                                ning tree protocol to be executed by 802.1D compatible
filed Dec. 24, 1997, now U.S. Pat. No. 6,032, 194; and U.S.            devices. In general, by executing the IEEE Spanning tree
patent application Ser. No. 09/208,175 entitled, VALUE                 protocol, bridges elect a Single bridge to be the “root
ADDED FEATURES FOR THE SPANNING TREE                                   bridge. Since each bridge has a unique numerical identifier
PROTOCOL, filed Dec. 9, 1998.                                          (bridge ID), the root is typically the bridge with the lowest
                                                                       bridge ID. In addition, for each LAN coupled to more than
               FIELD OF THE INVENTION                             15   one bridge, only one (the “designated bridge') is elected to
   The present invention relates generally to computer                 forward frames to and from the respective LAN. The des
networks, and more specifically, to a method and apparatus             ignated bridge is typically the one closest to the root. Each
for quickly identifying and Selecting loop-free topologies in          bridge also selects one port (its “root port”) which gives the
computer networkS.                                                     lowest cost path from that bridge to the root. The root ports
                                                                       and designated bridge ports are Selected for inclusion in the
         BACKGROUND OF THE INVENTION                                   active topology and are placed in a forwarding State So that
                                                                       data frames may be forwarded to and from these ports and
  A computer network typically comprises a plurality of                thus onto the corresponding paths or links of the network.
interconnected entities. An entity may consist of any device,          Ports not included within the active topology are placed in
Such as a computer or end Station, that “sources” (i.e.,          25   a blocking State. When a port is in the blocking State, data
transmits) or "sinks' (i.e., receives) messages Such as data           frames will not be forwarded to or received from the port. A
frames. A common type of computer network is a local area              network administrator may also exclude a port from the
network (“LAN”) which typically refers to a privately                  Spanning tree by placing it in a disabled State. The forward
owned network within a Single building or campus. LANS                 ing and blocking States are stable Spanning tree port States in
typically employ a data communication protocol (LAN                    that a port may remain in these states indefinitely (i.e., there
standard), such as Ethernet, FDDI or token ring, that defines          is no prescribed limit on the time that can be spent in either
the functions performed by the data link and physical layers           of these states).
of a communications architecture (i.e., a protocol stack). In             To obtain the information necessary to run the Spanning
many instances, Several LANS may be interconnected by                  tree protocol, bridgeS eXchange Special messages called
point-to-point links, microwave transceivers, Satellite hook      35   configuration bridge protocol data unit (BPDU) messages.
ups, etc. to form a wide area network (“WAN”) or intranet              BPDU messages carry information used to execute the
that may span an entire country or continent.                          Spanning tree protocol. For example, BPDU messages carry
  One or more intermediate network devices are often used              a root identifier, a root path cost, a bridge identifier, and a
to couple LANs together and allow the corresponding enti               port identifier, among other information. The root identifier
ties to exchange information. For example, a bridge may be        40   is the numeric identifier for the bridge assumed to be the root
used to provide a “bridging function between two or more               and the bridge identifier is the numeric identifier of the
LANs. Alternatively, a Switch may be utilized to provide a             bridge sending the BPDU. The root path cost is a value
“Switching function for transferring information among a               representing the cost to reach the assumed root from the port
plurality of LANs or end stations. Typically, the bridge or            on which the BPDU is sent and the port identifier is the
Switch is a computer and includes a plurality of ports that       45   numeric identifier of the port on which the BPDU is sent.
couple the device to the LANs or end stations. Ports used to              Upon Start-up, each bridge initially assumes itself to be
couple Switches to each other are generally referred to as a           the root and generates and transmits BPDU messages
trunk ports, whereas ports used to couple a Switch to LANS,            accordingly. Upon receipt of a BPDU message from a
end Stations, Servers, etc. are generally referred to as acceSS        neighboring device, the message's contents are examined
ports. The Switching function includes receiving data from a      50   and compared with similar information (e.g., assumed root
Sending entity at a Source port and transferring that data to          and lowest root path cost) stored by the receiving bridge. If
at least one destination port for forwarding to the receiving          the information from the received BPDU is “better than the
entity. Switches and bridges typically Store address infor             Stored information, the bridge adopts the better information
mation for use in reaching particular network entities in a            and uses it in the BPDUs that it sends (adding the cost
block of memory called a filtering database.                      55   associated with the receiving port to the root path cost) from
   Additionally, most computer networks are either partially           its ports, other than the port on which the “better' informa
or fully meshed. That is, they include redundant communi               tion was received. Although BPDU messages are not for
cations paths. So that a failure of any given link or device           warded by bridges, the identifier of the root is eventually
does not isolate any portion of the network. The existence of          propagated to and adopted by all bridges as described above,
redundant links, however, may cause the formation of cir          60   allowing them to Select their root port and any designated
cuitous paths or "loops' within the network. Loops are                 port(s).
highly undesirable because data frames may traverse the                  In order to adapt the active topology to failures, bridges
loops indefinitely. Furthermore, because Switches and                  associate a timer with the BPDU information stored for each
bridges replicate (i.e., flood) frames whose destination port          port. If the age of any stored BPDU information reaches a
is unknown or which are directed to broadcast or multicast        65   So-called maximum age, the corresponding BPDU informa
addresses, the existence of loops may cause a proliferation            tion is considered to be Stale and is discarded by the bridge.
of data frames that effectively overwhelms the network.                Normally, each bridge replaces its stored BPDU information
     Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 12 of 21


                                                      US 6,678,241 B1
                               3                                                                       4
every hello time, which is the frequency at which the root              Feb. 28, 1995 (the “402 Patent”), for example, discloses an
sends new BPDU messages, thereby preventing it from                     arrangement for associating any port of a Switch with any
being discarded and maintaining the current active topology.            particular Segregated network group. Specifically, according
If a bridge Stops receiving BPDU messages on a given port               to the 402 Patent, any number of physical ports of a
(indicating a possible link or device failure), it will continue        particular Switch may be associated with any number of
to increment the respective message age value until it                  groups within the Switch by using a virtual local area
reaches the maximum age threshold. The bridge will then                 network (VLAN) arrangement that virtually associates the
discard the stored BPDU information and proceed to                      port with a particular VLAN designation. These VLAN
re-calculate the root, root path cost and root port by trans            designations are also associated with the messages that are
mitting BPDU messages utilizing the next best information               received on these ports. In particular, every time a message
it has. The maximum age value used within the bridged                   is received on a given access port, the VLAN designation for
network is typically Set by the root, which enters a Selected           that port, as Stored in a memory portion of the bridge, is
value in its BPDU messages. Neighboring bridges copy this               asSociated with the message. For convenience, each VLAN
value into their BPDU messages, thereby propagating the                 designation is often associated with a different color, Such as
selected value throughout the network. The default maxi            15   red, blue, green, etc.
mum age value under the IEEE Standard is twenty Seconds.                   In many cases, it may be desirable to interconnect a
   As BPDU information is up-dated and/or timed-out and                 plurality of these switches in order to extend the VLAN
the active topology is re-calculated, ports may transition              associations of ports in the network. By extending VLAN
from the blocking State to the forwarding State and Vice                asSociations acroSS multiple devices, those entities having
versa. That is, as a result of new BPDU information, a                  the same VLAN designation function as if they are all part
previously blocked port may learn that it should be in the              of the same LAN Segment. Message exchanges between
forwarding State (e.g., it is now the root port or a designated         parts of the network having different VLAN designations are
port). Rather than transition directly from the blocking State          Specifically prevented in order to preserve the boundaries of
to the forwarding State, ports transition through two or more           each VLAN segment or domain. In addition to the 402
intermediary or transitory States, Such as a listening State and   25   Patent, the IEEE has also promulgated the 802.1Q standard
a learning State. The time spent in each of the listening and           for Virtual Bridged Local Area Networks. The IEEE's
the learning States is called the forwarding delay. AS ports            802.1Q standard Supports VLANs and defines a specific
transition between the blocked and forwarding States, enti              VLAN-tagged message format for transmission on trunkS.
ties may appear to move from one port to another. To prevent               FIG. 1 is a partial block diagram of a tagged data frame
bridges from distributing messages based upon incorrect                 100 that is compatible with the 802.1Q standard. Frame 100
information, bridges quickly age-out and discard the “old”              includes a header portion 102, which may be compatible
information in their filtering databases. More Specifically,            with the Media Access Control (MAC) sub-layer, and data
upon detection of a change in the active topology, bridges              portion 104. The header 102, moreover, includes a plurality
transmit Topology Change Notification Protocol Data Unit                of fields. In particular, header 102 includes a MAC desti
(TCN-PDU) messages toward the root. The format of the              35   nation address (MAC DA) field 106 that identifies the
TCN-PDU message is described in the IEEE 802.1D stan                    network entity to which the frame 100 is to be delivered and
dard and is well-known. The TCN-PDU message is propa                    a MAC source address (MACSA) field 108 that identifies
gated hop-by-hop until it reaches the root which confirms               the network entity that created the frame 100. Following the
receipt of the TCN-PDU by setting a topology change flag                MACSA field 108 is a VLAN identifier (VLAN ID) or tag
in all BPDUs subsequently transmitted by the root for a            40   field 110 that specifies the VLAN that has been associated
period of time. Other bridges, receiving these BPDUs, note              with the frame 100. In particular, VLAN ID field 110 is
that the topology change flag has been Set, thereby alerting            loaded with a numeric identifier that corresponds to the
them to the change in the active topology. In response,                 VLAN designation associated with the port on which mes
bridges significantly reduce the aging time associated with             Sage 100 was received. This tag, moreover, is examined and
their filtering databases. Information contained in the filter     45   understood by 802.1Q compatible devices, and the last
ing databases is thus quickly discarded.                                device along the route removes the tag before transmitting
   Although the Spanning tree protocol is able to maintain a            the frame to the target end Station.
loop-free topology despite network changes and failures,                   Several alternatives exist for overlaying Spanning trees or
re-calculation of the active topology can be a time consum              active topologies on these virtually Segregated network
ing and processor intensive task. For example, re-calculation      50   groups or domains. The IEEE 802.1Q standard, for example,
of the Spanning tree following the failure of a link or an              Specifies a single Spanning tree within the respective bridged
intermediate device can take thirty Seconds or more. First,             network regardless of the number of VLAN designations
the corresponding BPDU information must time-out, which                 that have been defined. With this approach, the bridges
typically takes twenty Seconds. The affected ports may then             eXchange conventional BPDUs So as to define a single
transition through the listening and learning States, remain       55   loop-free topology for the network. Thus, all data frames,
ing in each State for approximately fifteen Seconds. Thus, it           regardless of their VLAN associations, may be forwarded to
takes approximately fifty Seconds or more to recover from a             and received from ports in the forwarding State, while no
failure. During this time, message delivery is often delayed            data frames may be forwarded to or received from blocked
because ports in the listening and learning States do not               parts.
forward or receive messages. Such delays can have Serious          60     An alternative to the 802.1Q standardized approach is to
consequences for time Sensitive applications, Such as voice             define a separate Spanning tree for each VLAN defined
or Video applications, which demand consistently low                    within the bridged network. This per VLAN spanning tree
latency. In particular, these applications may stop or shut             architecture is described at IEEE 802.1s, which is the
down in response to Such disruptions.                                   Multiple Spanning Trees Draft Supplement to the IEEE
Virtual Local Area Networks                                        65   802.1Q Virtual Bridged Local Area Network Standard. With
   A computer network may also be Segregated into a Series              this approach, bridges and Switches exchange BPDUs, each
of logical network segments. U.S. Pat. No. 5,394.402, issued            of which is tagged with a VLAN designation just like data
     Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 13 of 21


                                                    US 6,678,241 B1
                              S                                                                      6
frames. These tagged BPDUs are then processed by the                     FIG. 5B is a chart illustrating the events that trigger a
Switches So as to define a separate active network topology           transition among the states of FIG. 5A;
or Spanning tree for each VLAN designation. Thus, for a                  FIG. 5C is a highly schematic representation of state
given trunk port, messages associated with one VLAN                   information stored by the device of FIG. 3; and
designation may be forwarded and received whereas mes                    FIG. 6 is a highly schematic block diagram of a notifi
Sages associated with a Second VLAN designation may be                cation message in accordance with the present invention.
blocked. That is, the port is forwarding for the first VLAN
but blocking for the Second. Regardless of the Spanning tree                      DETAILED DESCRIPTION OF AN
approach that is adopted, however, re-calculation of the                           ILLUSTRATIVE EMBODIMENT
Spanning tree following a link or device failure can take a      1O
Significant amount of time in networkS Supporting VLANs,                FIG. 2 illustrates a computer network 200 in accordance
and these delayS can have deleterious consequences for time           with the present invention. The network 200 includes a
Sensitive applications.                                               plurality of local area networks (LANs) 202-226 each of
                                                                      which is coupled to one or more access Switches 230-234.
             SUMMARY OF THE INVENTION                            15   The access Switches 230-234 are, in turn, interconnected
                                                                      with each other through a plurality of distribution or back
   Briefly, the invention relates to a system and method for          bone Switches 236-246. Specifically, the access Switches
rapidly Switching at least one virtual local area network             230–234 and backbone switches 236-246, which may also
(VLAN) from a first loop-free topology to a second loop               be referred to as intermediate network devices, may be
free topology in response to detecting a failure within the           interconnected by a Series of trunks or linkS 248, Such as
first loop-free topology. Each VLAN defined for a computer            point-to-point linkS. LinkS 248 basically represent commu
network is configured to include one “logical” VLAN which             nications paths for transporting messages, Such as data
logically represents the entities organized into the defined          frames, between various network components. Network 200
VLAN, and a plurality of “physical” VLANs each associ                 further includes two routers 250 and 252 which provide
ated with its own VLAN designation. For each physical            25   added functionality to the network 200. Routers 250 and 252
VLAN, moreover, a different loop-free topology is defined             are preferably coupled to backbone Switches, Such as back
within the network. However, at any given time, only one of           bone Switches 244 and 246.
the physical VLANs, and thus only one loop-free topology,               Each access Switch 230-234 and backbone Switch
will be “active” for its corresponding logical VLAN. Mes              236-246 includes a plurality of ports which, if directly
Sages associated with the logical VLAN are tagged with the            coupled to a LAN 202-226 (or a host, end station, server,
designation of the currently active physical VLAN, and                workstation, etc.) are referred to as access ports, and if
forwarded along that physical VLAN’s loop-free topology.              directly coupled to a trunk or link 248 are referred to as trunk
According to the invention, upon the detection of a link or           ports. Each port at a given Switch, moreover, may be
other failure in the loop-free topology defined by the cur            identified by a corresponding port number (e.g., port 1, port
rently active physical VLAN, the logical VLAN is rapidly         35   2, port 3, etc.). Access Switch 230, for example, has three
Switched to the loop-free topology defined by a Second                trunk ports 254 (port numbers 1-3) and five access ports 256
physical VLAN to which the logical VLAN is also associ                (port numbers 4-8). Attached to each LAN 202-226 may be
ated. More Specifically, access ports corresponding to the            a plurality of network entities, Such as hosts, end Stations,
logical VLAN are re-assigned to the second physical VLAN.             Servers (e.g., file servers, print Servers, etc.), workStations,
Following the Switch to the second physical VLAN, Subse          40   etc. For example, attached to LAN 202 is a first server 258,
quent messages associated with the logical VLAN are                   and attached to LAN 226 is a second server 260. These
tagged with the designation of the Second physical VLAN,              network entities, moreover, may Source or Sink messages or
and forwarded along its respective loop-free topology. The            data frames to one another over the network 200. Switches
physical VLAN which is selected as the new active topology            230–246 comprise conventional components and circuitry
preferably has the affected link blocked so as to be fully       45   that allow them to associate Specific ports with the hosts, end
Spanning. Accordingly, messages associated with the logical           Stations, Servers, WorkStation, routers, etc. that are coupled
VLAN can continue to be forwarded without having to wait              thereto or otherwise accessible therethrough.
for the Spanning tree algorithm to be re-calculated. Thus, the          Selected LANS 202-226, and thus the hosts, end stations,
network of the present invention suffers little or no delay           Servers and WorkStations attached thereto, may be logically
from failures and, through appropriate Selection of the new      50   grouped together to form one or more virtual local area
physical VLAN, loss of connectivity is avoided.                       networks (VLANs). More specifically, a network adminis
      BRIEF DESCRIPTION OF THE DRAWINGS                               trator may define a plurality of VLANs within network 200.
                                                                      Each VLAN is preferably associated with a corresponding
  The invention description below refers to the accompa               numeric identifier or designation and, for convenience, may
nying drawings, of which:                                        55   be further identified by a color code (e.g., red, blue, green,
  FIG. 1, previously discussed, is a block diagram of a               yellow, etc.). The IEEE 802.1Q standard, for example,
conventional VLAN-tagged message;                                     allocates the numeric identifiers 0-4095 as possible VLAN
  FIG. 2 is a block diagram of a computer network in                  designations. In accordance with the IEEE Standard,
accordance with the present invention;                                numeric identifiers 0 and 4095 are reserved, thereby leaving
                                                                 60   4094 available VLAN designations for assignment by the
  FIG. 3 is a highly schematic functional block diagram of            network administrator. To associate any given LAN, host,
an intermediate network device in accordance with the
present invention;                                                    end station, server, etc. with a defined VLAN, the bridge or
                                                                      Switch directly coupled to that LAN, host, end Station, Server
   FIGS. 4A-4B is a flow diagram of the methods of the                etc. preferably associates its corresponding acceSS port with
present invention;                                               65   the respective VLAN designation. For example, LANS 202,
   FIG. 5A is a State diagram in accordance with the present          212 and 222 may all be associated with the red VLAN by
invention;                                                            asSociating the respective access ports of the respective
     Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 14 of 21


                                                     US 6,678,241 B1
                              7                                                                      8
Switches 230–234 with that color code. LANs 204, 210, 214              portions of the bridged network, but is instead directly
and 224 may be similarly associated with the blue VLAN.                connected to a LAN, host, end Station, Server, WorkStation,
LANS 206 and 218 may be associated with the yellow                     etc. Nonetheless, it should be understood that two Switches
VLAN, and LANs 208, 216 and 226 associated with the                    may be interconnected by a shared media, such as LAN 220
green VLAN.                                                            which interconnects Switches 232 and 234. A trunk port, on
  Access Switches 230-234 and backbone Switches                        the other hand, typically corresponds to a point-to-point link
236-246 are further configured to tag, distribute and ulti             and provides connectivity from the Switch 230 to other areas
mately deliver VLAN associated messages, provided that                 of the bridged network 200. At switch 230, ports 302a-c
the VLAN tag of the message matches the VLAN designa                   (port numbers 1-3) are each configured as trunk ports, while
tion associated with the destination or target entity. In              ports 302d-h (port numbers 4-8), which are coupled to
particular, Switches 230–246 associate their respective trunk          LANs 210, 208, 206, 204 and 202, respectively, are each
ports that are coupled to links 248 with the VLAN desig                configured as access ports. Trunk ports 302a-C are further
nations or domains associated with the various LANs, hosts,            configured to operate in accordance with either the 802.1Q
end Stations, Servers, etc. that may be reached through the            or ISL encapsulation techniques. The configuration of the
respective trunk port. Those skilled in the art will understand   15   various ports 302 as access or trunk ports may be performed
that there are Several techniques for propagating VLAN                 by the network administrator, either remotely or locally,
membership information across the network 200 and thereby              utilizing a conventional management protocol, Such as
associate trunk ports with VLAN designations. The IEEE,                Simple Network Management Protocol (SNMP) or Cisco
for example, as part of the 802.1Q standard, has defined the           Works from Cisco Systems, Inc.
Generic Attribute Registration Protocol VLAN Registration                Switch 230 also includes one or more frame transmission
Protocol (GVRP) through which intermediate devices, end                and reception objects 304 that are in communicating rela
Stations, hosts, Servers, WorkStations, etc. can issue and             tionship with the ports 302a-h such that frames received at
revoke declarations regarding their membership in Specific             a given port may be captured and frames to be transmitted
VLANs. Propagation of VLAN membership information                      may be driven onto a given port. Frame reception and
may alternatively take place through a dedicated protocol,        25   transmission object 304 preferably includes one or more
such as the VLAN Trunk Protocol (VTP), which is described              message Storage Structures, Such as priority queues. Switch
in the IEEE 802.1s Multiple Spanning Trees Draft                       230 further includes a spanning tree entity 306, a topology
Supplement, and is hereby incorporated by reference in its             Switch engine 308, a link state detection engine 310, at least
entirety. Additionally, trunk ports 254 coupled to links 248           one forwarding entity 312 and a port configuration entity
may be configured to operate in accordance with any num                314. The designation of a port 302 as either an access or
ber of VLAN encapsulation protocols, such as the IEEE                  trunk port and the corresponding VLAN encapsulation tech
802.1Q standard or the Inter-Switch Link (ISL) mechanism               nique are preferably Stored at or by the port configuration
from Cisco Systems, Inc., as described in U.S. Pat. No.                entity 314. The spanning tree entity 306 is in communicating
5,742,604, which are both hereby incorporated by reference             relationship with the frame transmission and reception
in their entirety.                                                35   object 304 so as to receive bridge protocol data unit (BPDU)
   As shown, network 200 also includes a plurality of                  messages, and also includes one or more Spanning tree State
redundant communication paths interconnecting the acceSS               machine engines 316a-c for maintaining the Spanning tree
Switches 230-234 and backbone Switches 236-246. The                    states of the ports 302a-h. The topology Switch engine 308,
existence of Such redundant links prevents portions of the             which is in communicating relationship with the Spanning
network 200 from becoming isolated should any constituent         40   tree entity 306, the link state detection engine 310 and the
link or device fail. Such redundancy, however, also results in         port configuration entity 314, is coupled to or alternatively
the creation of loops, which, as described above, are highly           may include a topology State machine engine 318. AS
undesirable. To avoid the creation of loops, Switches                  described below, the topology State machine engine 318
230–246 preferably execute a spanning tree algorithm. In               maintains the States of various loop-free topologies defined
particular, Switches 230–246 execute the Spanning tree pro        45   within network 200 (FIG. 2).
tocol basically as described in the IEEE 802.1D Standard                  The forwarding entity 312 is also in communicating
which is also hereby incorporated by reference in its entirety.        relation with the frame transmission and reception object
To avoid the delays inherent in re-calculation of the Span             304 So as to receive and forward data frames and other
ning tree protocol, however, one or more access Switches               messages, and is also coupled to one or more filtering
230–234 also provides for rapid topology switching as             50   databases 320a-c that store address information correspond
described below.                                                       ing to the entities of network 200 (FIG. 2). Specifically, each
  It should be understood that the network 200 of FIG. 2 is            filtering database 320, which may be implemented as a
meant for illustrative purposes only and that the present              content addressable memory (CAM) device, has a plurality
invention will operate with other network designs having               of records or cells (not shown), including a destination
possibly far more complex topologies. It will also be under       55   address cell, a destination port cell and a corresponding
stood to those skilled in the art that there is no distinction         timer cell. Each record or cell in the filtering databases
from the Spanning tree point of view between local and trunk           320a-c preferably corresponds to a particular network
ports or between point-to-point trunks or links and shared             entity. The forwarding entity 312 is configured to Switch or
media (e.g., LANs).                                                    bridge data frames received at a Source port 302 to one or
   FIG. 3 is a partial functional block diagram of Switch 230     60   more destinations ports 302 for forwarding depending on the
that is configured in accordance with the present invention.           matching information identified in the forwarding databases
As described above, Switch 230 includes a plurality of ports           320a-c as well as the states of the respective ports 310 as
302a-h, each of which is preferably identified by a number             established by the plurality of Spanning tree State machine
(e.g., port numbers 1-8). Ports 302a-h, moreover, are pref             engines 316a-c.
erably configured in a conventional manner either as acceSS       65      Topology Switch engine 308 and topology State machine
ports or as trunk ports. AS mentioned above, an access port            engine 318 may each comprise programmed or program
is a port 302 that does not provide connectivity to other              mable processing elements containing Software programs,
     Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 15 of 21


                                                    US 6,678,241 B1
                              9                                                                    10
Such as Software modules or libraries, pertaining to the              understand that there are Several mechanisms or techniques
methods described herein and executable by one or more                available to establish Separate loop-free topologies for each
processing elements (not shown). Other computer readable              physical VLAN. For example, the network administrator
media may also be used to Store the program instructions for          may manually define the loop-free topology for each physi
execution. Engines 308 and 318 may also be implemented in             cal VLAN. The network administrator may interact with a
hardware through a plurality of registers and combinational           graphical user interface that displays a map of the network
logic configured to produce Sequential logic circuits and             and utilize CLI or SNMP to manually establish the loop-free
cooperating State machines. Those skilled in the art will             topologies of the physical VLANs. Conventional network
recognize that various combinations of hardware and Soft              management facilities, such as HP OpenView(R) from
ware components may also be utilized to implement the                 Hewlett-Packard Co. of Palo Alto, Calif. or NetView 6000
topology Switch components of the present invention.                  from International Business Machines Corp. of Armonk,
   Suitable intermediate network device platforms for use as          N.Y., are capable of displaying Such network maps. The port
access Switch 230 include the Catalyst 85000R series of               States (i.e., blocked or forwarding) associated with each
Switch routers and/or the Catalyst(R) 6000 family of multi            manually defined loop-free topology are then Stored at or by
layer Switches both from Cisco Systems, Inc.                     15   the respective Spanning tree State machine engines of each
   With reference to the flow charts of FIGS. 4A-B, opera             Switch, such as engines 316 of Switch 230. Alternatively, the
tion of the present invention preferably proceeds as follows.         network administrator may rely on the execution Spanning
First, the network administrator defines a plurality “logical”        tree protocol to define the loop-free topologies associated
VLANs within network 200 (FIG. 2) and assigns selected                with the physical VLANs. More specifically, Switches
network entities to these logical VLANs. So as to create              230–246 may be configured to generate, exchange and
logical groups, as shown at block 402 of FIG. 4A. As                  process BPDU messages that are tagged with the designa
described above, the network administrator may conceptu               tions of the physical VLANs, thereby defining a loop-free
ally define the red, blue, yellow and green logical VLANs,            topology for each physical VLAN. In particular, the network
each of which may be used to logically interconnect a                 administrator may configure the Spanning tree entity at each
different enterprise department, Such as engineering,            25   Switch to establish a Spanning tree State machine engine for
accounting, Sales, and management. To define the logical              each physical VLAN.
VLANs and assign membership, the network manager may                    Those skilled in the art will understand that other mecha
use a conventional Command Line Interface (CLI) or                    nisms may be used to define the loop-free topologies. For
SNMP. Alternatively, the network manager may use the                  example, the intermediate network devices could run a link
VLAN Membership Policy Server (VMPS) Protocol and the                 State advertisement protocol, Such as the one utilized in the
VLAN Director interface from Cisco Systems, Inc.                      well-known Open Shortest Path First routing protocol, to
   Each logical VLAN is then associated or augmented with             capture the topology of the network. Once the topology is
one or more “physical” VLANs. More specifically, for each             discovered, a network administrator could use graph algo
logical VLAN, the network administrator preferably defines            rithms to determine which ports to block for each physical
                                                                 35   VLAN.
a set of physical VLANs for association with the given                   Regardless of the manner by which the loop-free topolo
logical VLAN, as indicated at block 404. In the preferred             gies are defined, the Set of physical VLANs associated with
embodiment, each physical VLAN is assigned a different                each logical VLAN are preferably configured and estab
numerical identifier as provided in the 802.1Q standard,              lished so that, for every link 248 of network 200, there is at
which is hereby incorporated by reference in its entirety, and   40
thus basically represents its own independent VLAN. For               least one physical VLAN within that set whose loop-free
example, the network administrator may define the violet,             topology has that link 248 in the blocked state. For example,
purple, magenta and orange physical VLANs and associate               the loop-free topology established for a first physical VLAN
each of them with the red logical VLAN. In accordance with            may have the link between Switches 238 and 244 blocked,
the 802.1Q standard, these physical VLANs may be                      whereas the loop-free topology established for a Second
                                                                 45   physical VLAN may have the link 248 between switches
assigned the numerical identifiers 10, 11, 12 and 13, respec
tively. For the blue logical VLAN, the network administrator          240 and 246 blocked and so on until every link 248 of
may define the brown, rose and gray physical VLANs,                   network 200 is blocked by at least one loop-free topology.
which may be assigned the numerical identifiers 14-16,                The number of physical VLANs that are required to meet
respectively. For the yellow logical VLAN, the network                this goal can be defined by the following equation:
                                                                 50
administrator may define the cyan, crimson, Silver and Sea
green physical VLANs, which, in turn, may be assigned
numerical identifiers 17-20. For the green logical VLAN,
the network administrator may define the turquoise, white
and olive physical VLANs, which may be assigned numeri           55   where,
cal identifiers 21-23.                                                  X is the number of physical VLANs that are required;
   The identity of the logical and physical VLANs and the               M is the number of links or trunks within the network;
association of physical VLANs to logical VLANs, as estab                N is the number of nodes (i.e., bridges and Switches)
lished by the network administrator, are preferably stored at              within the VLAN bridged network; and
or by the topology State machine engine 318. In addition, the    60     the half parentheses symbol on the right side of the
topology switch engine 308 preferably informs the forward                  equation means a "ceiling of function is to be applied
ing entity 312 of the identities of the physical VLANs as                  to the real number inside the half parentheses, thereby
they are defined, and the forwarding entity 312, in turn,                  obtaining an integer for X, Such that the integer X is the
establishes a separate filtering database 320 for each physi               Smallest integer that Satisfies the equation Xe the real
cal VLAN.                                                        65        number inside the half parenthesis, e.g., if the real
  Next, a loop-free topology is established for each physical              number inside the half parentheses is 3.675, then X is
VLAN, as shown at block 406. Those skilled in the art will                 4, if the real number is 2.0001, then X is 3, etc.
     Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 16 of 21


                                                        US 6,678,241 B1
                               11                                                                       12
   In order to force or constrain the Spanning tree protocol to            corresponding Switch ports are either in the blocked, for
define loop-free topologies having the desired properties                  warding or disabled States) and thus represents a stable
(i.e., the blocking of each network link by at least one                   topology. The active state 506 corresponds to a loop-free
physical VLAN), the network administrator preferably                       topology that has been designated to carry the traffic for the
modifies the bridge identifiers and port costs of the various              respective logical VLAN, as described below. Only one
Switches 230-246 within network 200 for each physical                      physical VLAN (i.e., one loop-free topology) may be des
VLAN So that the resulting loop-free topologies will block                 ignated to carry traffic for its logical VLAN at any given
the desired links 248. A mechanism for adjusting the bridge                time.
identifier and port costs on a VLAN-by-VLAN basis is                          FIG. 5B is a list of events 508 that may cause a transition
described in U.S. patent application Ser. No. 08/998,412                   among the states of the state diagram of FIG. 5A. In
entitled, FAST RECONFIGURATION OF SPANNING                                 particular, event E1 corresponds to a loop-free topology
TREES, filed Dec. 24, 1997, which is hereby incorporated                   converging, and thus results in a transition from the unusable
by reference in its entirety. For each switch 230-246, the                 state 502 to the stand-by state 504. Event E2 corresponds to
network administrator can adjust the bridge identifier, which              a particular physical VLAN being Selected as the designated
is utilized to elect the root, and port costs and port identifiers,   15   VLAN for its respective logical VLAN, and thus results in
which are used to determine the lowest cost path to the root.              a transition from the stand-by state 504 to the active state
In general, the network administrator may adjust the bridge                506. Event E3 corresponds to the detection of a link or
identifiers of Switches 230-246 so as to force the election of             device failure in a previously stable topology, and thus
a selected root for a first physical VLAN, and then observe                causes a transition from either the active state 506 or the
which links are blocked and which are forwarding. The                      stand-by state 504 to the unusable state 502. Similarly, event
blocked links will typically be those links that are distant               E4 corresponds to a partition in the respective physical
from the root. The root for a second physical VLAN is then                 VLAN, and thus also causes a transition from either the
selected in proximity to the blocked links of the first physical           active state 506 or the stand-by state 504 to the unusable
VLAN in a similar manner (e.g., by adjusting the bridge                    State 502.
identifiers of Switches 230–246). This will typically result in       25      FIG. 5C is a highly schematic representation of informa
the blocked links of the second physical VLAN generally                    tion arranged as an array or table 510 that is stored at or by
corresponding to the forwarding links of the first physical                the topology state machine engine 318. Table 510 contains
VLAN. This process is then repeated several times, with                    a first column 512 that identifies each of the logical VLANs
adjustments made to port costs as necessary, to achieve the                of which Switch 230 is aware (e.g., red, blue, yellow and
desired result (i.e., each link being blocked for at least one             green). For each logical VLAN, the table 510 also includes
physical VLAN).                                                            a second column 514 that identifies the physical VLANs
  Those skilled in the art will understand that this may be                associated with each logical VLAN by their numeric iden
done manually by the network administrator or automated                    tifiers. Following the above example, the red logical VLAN
with a dedicated protocol or algorithm. It may also be                     is associated with the Violet, purple, magenta and orange
bounded to the discovery of the network topology as                   35   physical VLANs, the blue logical VLAN is associated with
described above.                                                           the brown, rose and gray physical VLANs, the yellow
   If the network administrator is relying on the Spanning                 logical VLAN is associated with the orange, crimson, Silver
tree protocol to define the loop-free topology of each physi               and sea green physical VLANs and so on. Table 510 further
cal VLAN, then the spanning tree entity 306 begins formu                   includes a third column 516 that specifies the current state of
lating and transmitting BPDU messages tagged with the                 40   the loop-free topology established for each physical VLAN.
VLAN designations for each physical VLAN upon initial                      AS indicated above, a loop-free topology may be in any one
ization of the respective Switch. In particular, the Spanning              of three possible States: unusable, active and Stand-by.
tree entity 306 preferably formulates and transmits BPDU                      In the preferred embodiment, whenever a loop-free topol
messages that have been tagged with the VLAN designa                       ogy transitions to the Stand-by State, the topology Switch
tions corresponding to Violet, purple, magenta, Orange,               45   engine 308 directs the forwarding entity 312 to purge (e.g.,
brown, rose, etc. physical VLANs. These tagged BPDU                        delete) the contents of the respective filtering database for
messages are received and processed by the Switches                        that loop-free topology. For example, when the orange
230–246 as described above. The spanning tree state                        physical VLAN which is associated with the red logical
machine engines 316 then transition the port States on a                   VLAN enters the stand-by state as shown in FIG. 5C, the
per-VLAN basis. Thus, a Separate loop-free topology is                50   filtering database 320 that corresponds to the orange physi
defined by the respective Spanning tree entities for each                  cal VLAN is purged. AS described below, the to purging of
physical VLAN.                                                             Stand-by filtering databases facilitates the rapid transition to
   The topology State machine engine 318, which maintains                  a stand-by physical VLAN upon the occurrence of a failure
a corresponding Spanning tree State for each physical                      in the active physical VLAN.
VLAN, preferably monitors the execution of the Spanning               55      In order to begin forwarding messages associated with a
tree protocol by the spanning tree entity 306. FIG. 5A is a                logical VLAN, the topology Switch engine 308 designates a
state diagram 500 of the various states of the loop-free                   selected physical VLAN as the active physical VLAN for
topologies represented by the physical VLANs defined                       each logical VLAN, as indicated at block 408 (FIG. 4A).
within network 200. As shown, the loop-free topology for                   The designation of is a Selected physical VLAN may occur
each physical VLAN may be in one of three possible states:            60   in Several ways. For example, the topology Switch engine
an unusable state 502, a stand-by state 504 and an active                  308 may select the first physical VLAN that converges and
state 506. The unusable state 502 corresponds to a loop-free               thus transitions to the Stand-by State. An alternative
topology that has not yet converged (e.g., one or more Switch              approach is to Select the physical VLAN having the lowest
ports are in the listening or learning States) or has become               (or highest) numerical identifier. Upon designating a
partitioned (e.g., connectivity has been lost with part of the        65   selected physical VLAN, the topology Switch engine 308
physical VLAN domain). The stand-by state 504 corre                        preferably informs the topology State machine engine 318 of
sponds to a loop-free topology that has converged (e.g., all               the designation, which, in turn, transitions the State of the
     Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 17 of 21


                                                     US 6,678,241 B1
                             13                                                                       14
designated physical VLAN to active, thereby Signifying that            indicated at block 412 (FIG. 4A). The topology switch
it has become the designated physical VLAN for this logical            engine 308 informs the topology state machine engine 318
VLAN. The topology Switch engine 308 also informs the                  of the failure, and in cooperation with State machine engine
port configuration entity 314 of the Selection of a designated         318 identifies all of the logical VLANs that are utilizing the
physical VLAN. In response, the port configuration entity              affected port or link, as indicated at block 414. The topology
314 associates each access port 302d 302h that is directly             state machine engine 318 treats the failure as an E1 event
coupled to members of the logical VLAN with the desig                  and, accordingly, transitions the affected physical VLAN
nated physical VLAN, as indicated at block 410. For                    (i.e., purple) to the unusable state, as indicated at block 416
example, Suppose the purple physical VLAN is Selected as               (FIG. 4B) and as illustrated by the arrow indicating a
the designated VLAN for the red logical VLAN. In                       transition from the active to the unusable state for entry 518
response, its State transitions to active and the port configu         of table 510 (FIG. 5C). Although, for purposes of
ration entity 314 associates all acceSS ports directly coupled         explanation, table 510 illustrates the transition between
to members of the red logical VLAN (e.g., port 302h) with              states, it should be understood that table 510 preferably only
the purple physical VLAN. This process is repeated at all              Stores the current State of each physical VLAN (e.g., active,
access Switches 230-234 so that access ports coupled to all       15   unusable or Stand-by) and not the transition between two
members of the red logical VLAN are associated with the                StateS.
purple VLAN designation (i.e., numeric identifier 11).                    The topology Switch engine 308 next proceeds to identify
  Thereafter, traffic (e.g., data frames) received at an access        a back-up physical VLAN for each logical VLAN affected
port for forwarding on a trunk port are tagged with the                by the failure, as indicated at block 418. Specifically, topol
physical VLAN that has been associated with that access                ogy Switch engine 308 identifies a physical VLAN that is in
port. Continuing with the above example, Since access port             the Stand-by State and that also has the affected port or link
302h (port number 8) corresponds to the red logical VLAN,              blocked. As described above, the spanning tree entity 306
and the purple physical VLAN has been selected as the                  has been configured to define a loop-free topology for every
designated VLAN for this logical VLAN, then port configu               physical VLAN. The physical VLANs and thus the loop-free
ration entity 314 associates port 302h with the purple            25   topologies, moreover, have been established Such that, for
VLAN. As a result, a message from server 258 is received               every link 248 in network 200, there is at least one physical
at port 302h (port number 8), captured and handed to the               VLAN for every logical VLAN whose loop-free topology
forwarding entity 312 for processing. Forwarding entity 312            has that link blocked. Thus, there is at least one physical
in cooperation with the port configuration entity 314 deter            VLAN associated with the red logical VLAN whose loop
mines that the message has been received on an access port             free topology has port 302b blocked. Suppose that the
that is associated with the purple physical VLAN. In                   topology Switch engine 308 identifies the orange physical
response, the forwarding entity 312 performs a look-up on              VLAN (numerical identifier 13) as having port 302b in the
the filtering database 320 associated with the purple physical         blocked State. Topology Switch engine 308 selects the
VLAN, using the contents of the MAC DA field of the                    orange physical VLAN as the newly designated physical
received message. If the message is to be forwarded on a          35   VLAN for the red logical VLAN. In response, the topology
trunk port (e.g., port 302b), the forwarding entity 312                State machine engine 318 transitions the State of this physi
appends a VLAN ID field 110 (FIG. 1) to the message, loads             cal VLAN from stand-by to active, shown at block 420 (FIG.
the purple physical VLAN’s numeric identifier therein and              4B) and as illustrated by the arrow indicating a transition
drives the message onto port 302b for forwarding.                      from the stand-by to the active state in entry 520 of table 510
  Similarly, suppose a message 100 (FIG. 1) is received at        40   (FIG.5C).
Switch 230 on a trunk port, such as port 302b, that carries the           Next, the entire membership of the red logical VLAN
purple VLAN designation in its VLAN ID field 110 and is                within the network 200 is switched from the purple physical
addressed to server 258. Forwarding entity 312 preferably              VLAN to the orange physical VLAN, as indicated at block
uses the contents of the MAC DA field 106 to perform a                 422. More specifically, topology Switch engine 308 informs
look-up on the filtering database 320 for the purple VLAN.        45   the port configuration entity 314 of the designation of the
The look-up will identify port 302h (port number 8) which              orange physical VLAN as the newly active VLAN for the
is coupled to Server 258. Since this is an access port,                red logical VLAN. In response, the port configuration entity
forwarding entity 312 strips off the VLAN ID field 110 and             314 changes the VLAN association of each access port
drives the un-tagged message onto port 302h for delivery to            coupled to members of the red is logical VLAN from the
Server 258.                                                       50   purple VLAN (numerical identifier 11) to the orange VLAN
   Significantly, the present invention allows Switch 230 to           (numerical identifier 13). Thus, all the LANs, hosts, end
continue forwarding traffic with little or no disruption               Stations, Servers, WorkStations, etc. that were associated with
despite link or device failures. For example, Suppose as               the purple physical VLAN at Switch 230 are now associated
described above, that the purple physical VLAN has been                with the orange physical VLAN. It should be understood
selected as the designated VLAN for the red logical VLAN.         55   that the re-assignment of access ports from one physical
Furthermore, Suppose that execution of the Spanning tree               VLAN designation to another can be rapidly accomplished
protocol by the Spanning tree State machine engine 316 for             (e.g., in a mater of milliseconds). It should be further
the purple physical VLAN results in ports 302a and 302c                understood that the assignment of physical VLANs at the
(port numbers 1 and 3) being blocked and port 302b (port               trunk ports is left unchanged despite the failure. That is, only
number 2) forwarding. As described above, traffic received        60   the VLAN assignment of the access ports (which are directly
at Switch 230 on access port 320h (port number 8) and thus             coupled to VLAN member entities) is changed.
corresponding to the red logical VLAN is tagged with the                 In order to alert the other Switches within network 200 of
purple physical VLAN designation (i.e., numerical identifier           this change in physical VLANs and thereby complete the
11) by the forwarding entity 312 and forwarded through                 Switch to the new physical VLAN, the topology switch
trunk port 302b. If link 248 coupled to port 302b fails, the      65   engine 308 generates and Sends one or more notification
failure is detected by the link state detection engine 310, and        messages to the other Switches within network 200, as
it, in response, alerts the topology Switch engine 308, as             indicated at block 424. The notification messages, which are
     Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 18 of 21


                                                     US 6,678,241 B1
                              15                                                                      16
transmitted by a reliable broadcast mechanism, alert these              database 320 corresponding to the orange physical VLAN to
Switches of the change affecting the red logical VLAN. FIG.             render forwarding decisions for messages associated with
6 is a highly Schematic block diagram of a preferred noti               the red logical VLAN. As described above, the filtering
fication message 600. Message 600 includes a header por                 database 320 for the orange physical VLAN was purged
tion 602 that is compatible with the MAC sub-layer, and a               when the respective loop-free topology entered the Stand-by
message area 604. The header 602 includes a MACSA field                 State, thereby ensuring it does not contain any Stale infor
608 and a MACDA field 606 and a VLAN ID field 610. The                  mation when forwarding entity 312 begins to utilize it.
message area 604 includes a Sequence number field 612, a                   It should be understood that the filtering database of the
logical VLAN ID field 614, a former physical VLAN ID                    selected physical VLAN could be purged at the time the time
field 616 and a newly active VLAN ID field 618. Those                   the respective loop-free topology transitions from Stand-by
skilled in the art will understand that notification message            to active. It should also be understood that Switch 230 may
                                                                        begin forwarding messages associated with the red logical
600 may include additional fields such as type fields, length           VLAN along the newly selected physical VLAN before
fields, version fields, etc. Topology Switch engine 308 pref            receiving acknowledgements from its neighbors.
erably loads the bridge ID for switch 230 in the MACSA                     Topology Switch engines 308 also preferably implement
field 608 a group multicast address in the MACDA field 606         15   one or more tie-breaking rules to resolves any conflicts in the
and places the VLAN ID for the old physical VLAN in field               designation of physical VLANs to logical VLANs. More
610. In message area 604, topology Switch engine 308 enters             Specifically, Suppose the Same failure affecting a first logical
a selected sequence number in field 612, the identifier of the          VLAN is detected at two switches, and suppose further that
affected logical VLAN (e.g., red) in field 614, the identifier          the first logical VLAN is currently associated with a first
of the former physical VLAN (e.g., purple) in field 616 and             physical VLAN. The first Switch may decide to Switch the
the identifier of the newly activated physical VLAN (e.g.,              first logical VLAN to a second physical VLAN, while the
orange) in field 618. Switch 230 then forwards the notifi               second Switch may decide to Switch the same logical VLAN
cation message 600 out each of its trunk ports that are in the          to a third physical VLAN. To resolve such conflicts, the
forwarding state for any VLAN.                                          topology Switch engines 308 preferably apply a tie-breaking
   The notification message 600 is received at each of the         25   rule. For example, the topology switch engines 308 may
neighboring switches (i.e., Switches 236 and 240) and, by               adopt the physical VLAN having the lowest (or highest)
Virtue of the Selected group multicast address, it is captured          numerical identifier, based on the notification messages
and forwarded to the topology Switch engines at those                   received from the first and Second Switches. During this
devices. The topology Switch engines at Switches 236 and                resolution phase, other Switches may first Switch to an
240 store the sequence number of message 600. Switches                  intermediate physical VLAN before converging on the same
236 and 240 forward a copy of the notification message 600              physical VLAN.
from each of their trunk ports that are in the forwarding State            It should be understood that each logical VLAN may also
(other than the port on which the message 600 was received)             have its own VLAN numeric identifier as provided by the
and may return an acknowledgement to Switch 230. AS a                   IEEE 802.1Q standard, and that this numeric identifier may
result, notification message 600 is propagated throughout          35   be used as the initial physical VLAN for that logical VLAN.
the network 200 and received at each access Switch coupled                 The foregoing description has been directed to specific
to members of the red logical VLAN. At each Switch, the                 embodiments of this invention. It will be apparent, however,
notification message 600 is passed to the topology Switch               that other variations and modifications may be made to the
engine at that device. The topology Switch engine, in coop              described embodiments, with the attainment of Some or all
eration with the port configuration entity, determines             40   of their advantages. For example, although it is preferred
whether there are any access ports presently associated with            that the set of physical VLANs established for a given
the physical VLAN identified in the old active VLAN ID                  logical VLAN be defined and configured so as to block
field 616 (e.g., purple), and, if so, Switches (i.e., changes or        every link of the network, the invention can be implemented
re-assigns) those ports to the physical VLAN identified in              with fewer physical VLANs. That is, even with less than an
the newly active VLAN ID field 618 (e.g., orange). The             45   otherwise full complement of physical VLANs, the present
Switch also purges the contents of the filtering database               invention nevertheless provides Substantial improvements in
associated with the newly active physical VLAN.                         quickly recovering from failures. In addition, rather than
Thereafter, traffic received on an acceSS port that was                 purging the contents of the filtering database when the
asSociated and tagged with the purple physical VLAN is                  respective physical VLAN is elected as the new active
now associated and tagged with the orange VLAN.                    50   physical VLAN, the filtering database of the old, now
   It should be understood that Switch 230 may send multiple            unusable physical VLAN may be purged following its
copies of the notification message 600, using the same                  transitioning to the unusable State. Therefore, it is the object
Sequence number, to ensure that they are received. The                  of the appended claims to cover all Such variations and
Sequence number is used by receiving Switches to discard                modifications as come within the true Spirit and Scope of the
                                                                        invention.
any duplicate copies of the message 600. It should be further      55
                                                                          What is claimed is:
understood that Switch 230 may alternatively use a message                 1. A method for use in an intermediate network device
format and mechanism that is similar to the TCN-PDU
messages of the Spanning tree protocol to disseminate                   configured to forward messages in a computer network, the
changes in physical VLANs or may use the VTP protocol to                method comprising the Steps of
alert other Switches of the change in physical VLANs for the       60     establishing one or more logical virtual local area net
red logical VLAN.                                                            works (VLANs) at the intermediate network device;
   Upon receiving the acknowledgements confirming that                    defining a set of physical VLANs for each logical VLAN,
the notification message 600 has been received by its                        each physical VLAN having an identifier;
neighbors, Switch 230 is free to begin tagging and forward                for each physical VLAN, establishing a corresponding
ing traffic for the red logical VLAN with the newly desig          65        loop-free topology within the computer network;
nated orange physical VLAN designation, as indicated at                   for a given logical VLAN, designating a first physical
block 426 (FIG. 4B). Switch 230 utilizes the filtering                       VLAN of the set and its respective loop-free topology
     Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 19 of 21


                                                    US 6,678,241 B1
                             17                                                                  18
     for tagging and forwarding messages associated with              (VLANs) are defined each having one or more members, the
     the given logical VLAN;                                          intermediate network device comprising:
  detecting a failure in the loop-free topology of the first            a topology Switch engine configured to associate each
     physical VLAN; and                                                    logical VLAN with a set of physical VLANs each
  in response to the Step of detecting, Switching the given                having its own identifier, and to designate one physical
     logical VLAN from the first physical VLAN to a                        VLAN from the respective set for each logical VLAN;
     Second physical VLAN for use in tagging and forward                means for establishing a loop-free topology within the
     ing messages associated with the given logical VLAN.                  computer network for each physical VLAN;
  2. The method of claim 1 wherein the intermediate
                                                                        a port configuration entity in communicating relationship
network device includes a plurality of ports that transition               with the topology Switch engine, the port configuration
among a plurality of Spanning tree port States, including one              entity configured to associate each port directly coupled
or more transitory States and one or more stable States and                to members of a first logical VLAN with the identifier
further wherein all spanning tree port States for the Second               of the designated physical VLAN for the first logical
physical VLAN are in the stable state, thereby allowing the                VLAN; and
intermediate network device to rapidly resume forwarding         15
                                                                        a link State detection engine coupled to the ports and in
messages associated with the given logical VLAN.                          communicating relationship with the topology Switch
   3. The method of claim 1 further comprising the step of                engine, the link State detection engine configured to
generating for transmission one or more notification mes                  detect failures at the ports,
Sages from the intermediate network device, the one or more
notification messages identifying the given logical VLAN                whereby, in response to the detection of a failure at a port
and including the identifiers of the first and Second physical             affecting the forwarding of messages for the first logi
VLANS.                                                                    cal VLAN, the topology Switch engine Selects a back
   4. The method of claim 3 further comprising the step of,               up physical VLAN for the first logical VLAN and
in response to receiving the one or more notification mes                 directs the port configuration entity to Switch the asso
Sages at a Second intermediate network device, Switching the     25
                                                                          ciation of each port directly coupled to members of the
given logical VLAN from the first physical VLAN to the                    first logical VLAN to the back-up physical VLAN.
second physical VLAN.                                                   13. The intermediate network device of claim 12 further
   5. The method of claim 1 further comprising the step of            comprising means for tagging and forwarding messages
establishing a separate filtering database for each physical          from members of the first logical VLAN with the identifier
VLAN, each filtering database Storing address information             of the associated physical VLAN.
of entities disposed within the computer network.                       14. In an intermediate network device configured to
   6. The method of claim 1 further comprising the step of            forward messages in a computer network in which a plu
transitioning each physical VLAN among one of unusable,               rality of logical virtual local area networks (VLANs) are
Stand-by or active States, whereby the unusable State corre           defined, a set of physical VLANs are defined for each logical
sponds to the loop-free topology of the respective physical      35   VLAN, each physical VLAN having an identifier, and a
VLAN not being converged, the Stand-by State corresponds              loop-free topology is established within the network for each
to the loop-free topology of the respective physical VLAN             physical VLAN, a computer readable medium containing
reaching convergence, and the active State corresponds to             executable program instructions for Switching the logical
the respective physical VLAN being designated for its                 VLANs from between different loop-free topologies, the
corresponding logical VLAN.                                      40
                                                                      executable program instructions comprising program
   7. The method of claim 6 further comprising, in response           instructions for:
to the Step of detecting, the Steps of:                                  for a given logical VLAN, designating a first physical
   transitioning the state of the first physical VLAN to the                VLAN and its respective loop-free topology for tagging
     unusable State; and                                                    and forwarding messages associated with the given
  transitioning the state of the second physical VLAN to the     45         logical VLAN;
     active State.                                                       detecting a failure in the loop-free topology of the first
   8. The method of claim 1 wherein the computer network                    physical VLAN; and
has a plurality of trunk links and the set of physical VLANs             in response to the Step of detecting, Switching the given
for the given logical VLAN are defined so that each trunk                   logical VLAN from the first physical VLAN to a
link of the computer network is blocked by the loop-free         50         second physical VLAN.
topology established for at least one of the physical VLANs.             15. The computer readable medium of claim 14 further
  9. The method of claim 8 wherein the intermediate                   comprising a program instruction for transitioning each
network device has one or more ports coupled to one or                physical VLAN among one of unusable, Stand-by or active
more respective trunk links and the detected failure affects          States, whereby the unusable State corresponds to the loop
the forwarding of messages on a particular trunk link, further   55   free topology of the respective physical VLAN not being
wherein the second physical VLAN has the particular trunk             converged, the Stand-by State corresponds to the loop-free
link blocked.                                                         topology of the respective physical VLAN reaching
   10. The method of claim 1 wherein the step of establishing         convergence, and the active State corresponds to the respec
comprises the Step of executing a spanning tree protocol on           tive physical VLAN being designated for its corresponding
a per-VLAN basis So as to define the corresponding loop          60   logical VLAN.
free topologies.                                                         16. The computer readable medium of claim 15 further
   11. The method of claim 1 wherein the step of establishing         comprising, in response to the Step of detecting, the pro
comprises the Step of manually defining the corresponding             grams instructions for:
loop-free topologies.                                                    transitioning the state of the first physical VLAN to the
   12. An intermediate network device having a plurality of      65        unusable State; and
ports for forwarding messages in a computer network in                  transitioning the state of the second physical VLAN to the
which a plurality of logical virtual local area networks                   active State.
     Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 20 of 21


                                                     US 6,678,241 B1
                             19                                                                20
   17. The computer readable medium of claim 14 wherein           defined, a method for Switching the logical VLANs between
the computer network has a plurality of trunk links and each      different loop-free topologies, the method comprising the
trunk link is blocked by the loop-free topology of at least one   Steps of
of the physical VLANs, the intermediate network device has           defining a set of physical VLANs for each logical VLAN,
one or more ports coupled to one or more respective trunk               each physical VLAN having an identifier;
links and the detected failure affects the forwarding of             for each physical VLAN, establishing a corresponding
messages of the given logical VLAN on a particular trunk                loop-free topology within the computer network; and
link, further wherein the program instruction for Switching          for a given logical VLAN, designating a first physical
provides that the second physical VLAN has the particular               VLAN and its respective loop-free topology from the
trunk link blocked.                                                     respective Set for use in tagging and forwarding mes
  18. In an intermediate network device configured to                   Sages associated with the given logical VLAN.
forward messages in a computer network in which a plu
rality of logical virtual local area networks (VLANs) are                              k   k   k    k   k
          Case 6:20-cv-00475-ADA Document 32-3 Filed 10/05/20 Page 21 of 21

               UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.      : 6,678,241 B1                                                                    Page 1 of 1
DATED           : January 13, 2004
INVENTOR(S) : Silvano Gaiet al.

       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:


       Title page,
       Item 73, ASSignee, delete “Cisc' and Substitute therefore -- “Cisco' --




                                                                    Signed and Sealed this
                                                               Ninth Day of March, 2004


                                                                                 WDJ
                                                                            JON W. DUDAS
                                                      Acting Director of the United States Patent and Trademark Office
